11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

The Cliffs Property Owners’                     * From the 29th District Court
Association, Inc.,                                of Palo Pinto County,
                                                  Trial Court No. C49308.

Vs. No. 11-21-00068-CV                          * September 29, 2022

R. Mike Ward, Randy Gracy,                      * Memorandum Opinion by Williams, J.
Stack Bowers, Fred Molsen,                        (Panel consists of: Bailey, C.J.,
Double Diamond, Inc., and                         Trotter, J., and Williams, J.)
Double Diamond Utilities, Inc.,

       This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against The Cliffs Property Owners’ Association,
Inc.